TERMINAL DISCLAIMER
The terminal disclaimer filed on 09/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent granted on US Pat. 11,044,185) has been reviewed and is accepted.  The terminal disclaimer has been approved on 09/07/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 16 and their dependents thereof are allowed because the closest prior arts either alone or in combination, fail to anticipate or render obvious, the claimed invention of “determining predicted latency guidance data comprising a first impact score indicative of a first rate of change of a transmission control protocol round trip time associated with an application, used by a user equipment, relative to the network latency and a second impact score indicative of a second rate of change of a motion-to-photon latency associated with the application relative to the network latency” in combination with all other limitations in the claim(s) as defined by applicant.
Besides the previous references cited in the parent application 16/220,664, the following new references were considered as prior arts:
DVIR et al. (US 2020/0322696) discloses features to allow a larger buffer of presentation data in the relevant direction of movement (orientation) that may be used by a  client device to compensate for the latency, for example, the MTP, the RTT and/or the like between the client and a server (par. 0174) but it does not disclose the rate of change of RTT and MTP used in the first and second impact scores respectively as disclosed in the independent claims.
 Yu et al. (US 2022/0248194) discloses features that an updated vehicle motion data and the updated image data are transferred to the state prediction and latency compensation module. The state prediction and latency compensation module is aware of the RTT latency and may offset the updated vehicle motion data and the updated image data to compensate for the latency (par. 0073) but it does not disclose the rate of change of RTT used in the impact score as disclosed in the independent claims. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415